DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 19 of U.S. Patent No. 16,166,930. Although the claims at issue are not identical, they are not patentably distinct from each other because 16/166,930 does not mention a spinning LIDAR sensor in claim 1, but mentions it in claim 10.  Additionally, 16/166,930 teaches an inclination angle being greater than or equal to half a beam divergence angle between adjacent ones of a plurality of beams emitted by the sensor, which is omitted in this new application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gassend et. al. (US Pub No: 2019/0098233 A1, hereinafter Gassend).
Regarding Claim 1:
	Gassend discloses:
An actuated sensor system comprising: a sensor that is a spinning LIDAR and that spins about a sensor axis.  Paragraph [0019] describes an axis of rotation of the LIDAR sensor.
a mount configured to support the sensor and configured to orient the sensor axis at a non-zero inclination angle relative to a rotation axis of the mount.  Paragraph [0072] discloses that in order to rotate the platform actuators are needed.  Figure 2A shows a sensor that can be rotated at a different angle in regards to the mount.
and a rotator configured to rotate the mount about the rotation axis to cause the sensor axis to precess about the rotation axis.  Paragraph [0071] describes that a rotating platform can move independently from the sensor.  Therefore, the mount rotation axis can precess the sensor axis.  Paragraph [0073] describes that when the platform is rotating to provide a 360 degree Field of View and be able to change the refresh rates and resolution. Paragraph [0087] describes taking images from each camera and combining them to get a 360-degree field of view.  This is 
	
Regarding Claim 2:
	Gassend discloses:
The actuated sensor system of claim 1, wherein the mount includes an offset portion which extends laterally from the rotation axis to establish the inclination angle.  paragraph [0088] and figure 2A.  This section discloses that camera ring 208 can have indentations to support the camera at different mounting positions, such as angle and orientation.

Regarding Claim 3:
	Gassend discloses:
The actuator of claim 2, wherein the offset portion includes an adjustor to vary a length of the offset portion to adjust the inclination angle.  Paragraph [0088] and figure 2A describe that the camera ring 208 can be adjusted based on the determined alignment offsets.  This is equivalent to the claim because the offset portion is adjusted by the indentations mentioned in claim 2.

Regarding Claim 4:
Gassend discloses:
The actuator of claim 2, wherein the mount includes a support portion which extends from the offset portion to the sensor and which is prevented from rotating along with the mount, to decouple sensor rotation from mount rotation.  Paragraph [0071] describes that the sensor can be supported by the rotating platform.  It further describes that the rotation platform can move independently from the sensor.  As described previously in claim 2, paragraph [0088] shows that the rotation mount can have indentations.  Therefore, these sections describe the claim because the indentations, which can be an offset, support the sensor and allow the sensor to move independently.

Regarding Claim 5:
	Gassend discloses:
The actuated sensor system of claim 4, further comprising a stabilizer including a pivot to isolate the support portion of the mount and prevent the support portion from rotating with the mount, while allowing the support portion to pivot.  Paragraph [0084] and figure 2A shows a LIDAR device that has a rotating platform 210 and a stationary platform 214.  This means that the mount and support portions are decoupled from each other.  Paragraph [0088] describes an alignment offset that can be adjusted.  In order to do this, the offset is pivoted which in turn allows the support portion to pivot while keeping the mount steady.

Regarding Claim 7:
Gassend discloses:
The actuator of claim 1, wherein the mount includes a support portion configured to support the sensor and configured to rotate about the rotation axis based on rotational contribution by the mount.  Paragraph [0071] describes that the mounted sensor can directly or indirectly be supported by a rotating platform.  This is equivalent to the claim because if the sensor is directly mounted, it will rotate with the mount.

Regarding Claim 9:
Gassend discloses:
The actuator of claim 1, wherein the mount is configured to cause the sensor to operate corresponding to a composite vertical field of view greater than a native vertical field of view of the sensor.  Paragraph [0087] describes taking images from each camera and combining them to get a 360-degree field of view.  This is equivalent to the claim because each camera has a small native field of view but the images are stitched together to create a larger field of view.

Regarding Claim 11:
	Gassend discloses:
The actuated sensor system of claim 1, wherein the sensor operates according to a composite resolution greater than a native resolution of the sensor, based on the sensor axis precessing about the rotation axis.  Paragraph [0071] describes that a rotating platform can move independently from the sensor.  Therefore, the mount rotation axis can precess the sensor axis.  Paragraph [0073] describes that when .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Fox et. al. (US Pub No: 2015/0059567 A1, hereinafter Fox). 
Regarding Claim 6:
Gassend discloses the above inventions in claim 1, 2, 3, 4, and 5.  Gassend does not disclose a two-axis gimbal.

The actuator of claim 5, wherein the pivot is a two-axis gimbal.  Paragraph [0024] describes that the swivel assemblies are on a two axis gimbal.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Fox to attach an actuator to a gimbal.  One would have been motivated to do so because as stated in paragraph [0017], a gimbal provides an alternative option to having multiple sensors by allowing movement in multiples axes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Hall (Patent No: US RE47,942 E, hereinafter Hall).
Regarding Claim 8:
Gassend discloses the above inventions in claim 1.   Gassend does not disclose an encoder that identifies a mount rotation angle about the rotation axis.
Hall teaches:
The actuator of claim 1, wherein the actuator includes an encoder to identify a mount rotation angle about the rotation axis.  Column 5, lines 39 – 44 describes an encoder that provides the rotational position of a brush motor.  As the motor rotates the mount, the encoder provides the mount rotation angle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Hall to add an encoder to actuator.  One would have been .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Lindskog et. al (US Patent No: 10,012,723 B2, herinafter Lindskog).
Regarding Claim 14:
Gassend discloses the above inventions in claim 1.  Gassend does not disclose a mount rotation and sensor rotation that do not end concurrently.
Lindskog teaches:
The actuator of claim 1, wherein the rotator is configured to rotate the mount at a mount rotation rate relative to a sensor rotation rate to avoid completing a mount rotation approximately concurrently with completion of a sensor rotation.  Column 3 line 28 to Column 4 line 3 and figure 2 describe that the LIDAR components can rotate about two axes.  As shown in figure 2, the mount rotates over axis 112 and the LIDAR components rotate across axis 110.  Therefore, the mount and the lasers can rotate at any rate and therefore can avoid completing rotations concurrently.  Per MPEP 2141, KSR rationale e, “obvious to try” is used.  The reference discloses that these components may move but is not specific as to the rate at which the components move from one axis relative to another.  There are only a finite number of identified of predicted solutions with a reasonable success to try.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to 

Regarding Claim 15:
Gassend discloses the above inventions in claim 1.  Gassend does not disclose a mount rotation and sensor rotation that end concurrently.
Lindskog teaches:
The actuator of claim 1, wherein the rotator is configured to rotate the mount at a mount rotation rate relative to a sensor rotation rate to complete a mount rotation approximately concurrently with completion of a sensor rotation. Column 3 line 28 to Column 4 line 3 and figure 2 describe that the LIDAR components can rotate about two axes.  As shown in figure 2, the mount rotates over axis 112 and the LIDAR components rotate across axis 110.  Therefore, the mount and the lasers can rotate at any rate and therefore can complete the rotation concurrently.  Per MPEP 2141, KSR rationale e, “obvious to try” is used.  The reference discloses that these components may move but is not specific as to the rate at which the components move from one axis relative to another.  There are only a finite number of identified of predicted solutions with a reasonable success to try. *See examiner’s note in summary.*
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Lindskog to rotate a mount and a sensor so that they do end .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Riley et. al. (Document ID: KR20150118544A, hereinafter Riley).
Regarding Claim 13:
Gassend discloses the above inventions in claim 1.  Gassend does disclose a rotator that holds the mount still during rotation of the sensor and that the mount can passively rotate and disregard that information.
Lindskog teaches:
The actuator of claim 1, wherein the rotator is configured to hold the mount still during active rotation of the sensor corresponding to sensor information collection.  Column 3, lines 19 – 27 describe that the housing holding the lasers may rotate while the dome remains stationary.  Therefore, as exemplified in figure 1, the mount that the LIDAR system is mounted on remains still, while lasers within the housing can rotate.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Lindskog to hold the mount still during active rotation.  One would have been motivated to do so to keep the LIDAR stable and collect more accurate information.
Riley teaches:
rotate the mount incrementally during passive rotation of the sensor corresponding to disregarding of sensor information.  Paragraph [0046] describes that the Lidar sensor can be programmed to restrict a search, ignoring a scanning area.  This is equivalent to the claim because the sensor will continue to rotate and collect the data, but the data is ignored.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Riley to disregard sensor information during passive rotation.  One would have been motivated to do so to reduce the amount of data collected, filter out data when the sensor data is inaccurate, or to reposition the LIDAR sensor.  The claim does not specify the use case, but it is assumed that the invention would be done to disregard inaccurate data.  Therefore, the combination of being able to rotate and collect data while filtering out or ignoring data would result in the same invention.

Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Lindskog and Wikipedia (https://en.wikipedia.org/wiki/Beam_divergence, hereinafter Wikipedia).
Regarding Claim 10:
Lindskog teaches the 2nd half of claim 10:
The actuator of claim 1, wherein the sensor includes an array of emitters to generate a plurality of beams associated with a beam divergence angle between adjacent beams.  Column 4, lines 48 - 65 describes an array of emitters, detailing a first, second, and third LIDAR component.  Column 4, lines 38 – 47 detail that 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Lindskog to emit a plurality of beams.  One would have been motivated to do so because having multiple beams increases the resolution and field of view of an image.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Wikipedia.  One would have been motivated to do so because the equation in the Wikipedia describes how light waves work and is therefore essential to designing LIDAR systems.

Regarding Claim 12:
Gassend discloses the above elements in claim 1.  Gassend does not disclose a composite resolution that is greater than a native resolution and an effective beam divergence angle that is less than the native beam divergence angle of the sensor.
Lindskog teaches:
The actuator of claim 1, wherein the composite resolution greater than a native resolution corresponds to the sensor operating with an effective beam divergence angle that is less than a native beam divergence angle of the sensor.  Column 4, lines 48 – 65 describe that the angle of the lasers can be changed, adjusting the spacing of the horizontal set of images.  As taught earlier, the images are stitched together to create one large image with greater Field of View.  The spacing of the lasers, and therefore the images corresponds to the resolution of the composite image because the more lasers placed, the higher the resolution of the image because the lasers can have a narrower field of view.  Therefore, this meets the claim because the composite resolution of multiple cameras taking a 360 degree field of view image vs. the native resolution of a single camera taking a 360 degree field of view will always be greater, given the same specifications of the camera.   
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Lindskog to have a higher composite resolution than a native resolution.  One would have been motivated to do so because Gassend’s invention can already rotate its sensor and Lindskog further defines the invention by describing how the resolution can be changed.  
However, Lindskog does not teach a sensor operating with an effective beam divergence angle that is less than the native beam divergence angle of the sensor.
Wikipedia teaches:
corresponds to the sensor operating with an effective beam divergence angle that is less than a native beam divergence angle of the sensor.  The beam divergence is an angular measure of the increase in beam diameter or radius.  Therefore, the                         
                            θ
                            =
                            
                                
                                    λ
                                
                                
                                    π
                                    ω
                                
                            
                        
                    , the wavelength of the beam effects the beam quality, or resolution. Therefore, because Lindskog can change the angle of the laser, and thus the wavelength, the sensors must operate at a lower beam divergence to improve the composite resolution.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend and Lindskog to incorporate the teachings of Wikipedia.  One would have been motivated to do so because the equation in the Wikipedia article is used to design Lidar systems and is therefore integral to the invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Fox, Hall and Lindskog.
Regarding Claim 16:
Gassend discloses:
comprising: a sensor that is a spinning LIDAR and that spins about a sensor axis.  Paragraph [0019] describes an axis of rotation of the LIDAR sensor.
a mount including an offset portion, which extends laterally from a rotation axis about which the mount is configured to rotate. Paragraph [0088] and figure 2A describe that an offset, the camera ring 208, that allows the mount to rotate.
and a support portion, which extends from the offset portion to support the sensor and orient the sensor axis at a non-zero inclination angle relative to the rotation axis.  Paragraph [0088] describes an alignment offset that can be adjusted.  The 
provide a pivot fulcrum for the support portion of the mount to precess about the rotation axis.  Paragraph [0088] describes an alignment offset that can be adjusted.  In order to do this, the offset is pivoted which in turn allows the support portion to pivot while keeping the mount steady.
a rotator configured to rotate the mount about the rotation axis, to cause the sensor axis to precess about the rotation axis at the inclination angle.  Paragraph [0071] describes that a rotating platform can move independently from the sensor.  Therefore, the mount rotation axis can precess the sensor axis.  
Gassend does not disclose a two axis gimbal, an encoder, and a controller to generate transformed sensor information based in a mount rotation angle and inclination angle.
Fox teaches:
a stabilizer including a two-axis gimbal configured to prevent the support portion from rotating along with the mount.  Paragraph [0024] describes that the swivel assemblies are on a two axis gimbal.  A gimbal allows the mount to rotate and prevents the support from moving.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Fox to attach an actuator to a gimbal.  One would have been motivated to do so because as stated in paragraph [0017], a gimbal provides an alternative option to having multiple sensors by allowing movement in multiples axes.

Hall teaches:
an encoder configured to identify a mount rotation angle about the rotation axis.  Column 5, lines 39-44 describes an encoder that provides the rotational position of a brush motor.  As the motor rotates the mount, the encoder provides the mount rotation angle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Hall to add an encoder to actuator.  One would have been motivated to do so because an encoder provides positional feedback on where the actuator is when moving.
Gassend, Fox, and Hall do not teach a controller to generate transformed sensor information based in a mount rotation angle and inclination angle
Lindskog teaches
An actuated sensor system to generate transformed sensor information.  Column 8, lines 47 – 59 describe a controller that processes the signal to determine distances of objects in various directions.  As mentioned earlier the lasers have a mount rotation angle and inclination angle.  Therefore, the controller must transform the sensor information based on these aspects.
a controller configured to generate transformed sensor information based on transforming uncompensated sensor information as a function of the mount rotation angle and the inclination angle.  Column 8, lines 47 – 59 describe a 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Lindskog to generate transformed sensor data based on a rotation angle and inclination angle.  One would have been motivated to do so because in order for the data to be accurate on a moving LIDAR device, the information must be transformed to the correct axes.

Claims 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Fox, Hall, Lindskog, and Deering et. al. (US Patent No: 10,753,733 B2, hereinafter Deering).
Regarding Claim 17:
Gassend, Fox, Hall, Lindskog teach the above inventions in claim 15.  Gassend, Fox, and Lindskog do not teach a mount coupled to a gear set and an encoder.
Deering teaches:
The actuated sensor system of claim 16, wherein the rotator is coupled to the mount non-coaxially with the rotation axis via a gear set, and wherein the encoder is coupled coaxially with the rotation axis to directly identify the mount rotation angle.  Column 12, lines 16 – 30 and figure 2 describe a gear module that 
Hall teaches:
wherein the encoder is coupled coaxially with the rotation axis to directly identify the mount rotation angle.  Column 5, lines 39 – 44 describes an encoder that provides the rotational position of a brush motor.  As the motor rotates the mount, the encoder provides the mount rotation angle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend, Fox, Hall, and Lindskog to incorporate the teachings of Deering to teach a mount coupled to a gear set.  One would have been motivated to do so to convert the motor rotational speed to a desired rotational speed (Column 12, lines 16-30).

Regarding Claim 18:
Deering teaches:
The actuated sensor system of claim 16, wherein the offset portion of the mount includes a bearing to pivotally and rotatably couple the support portion of the mount to precess the support portion while preventing the support portion from rotating.  Column 10, lines 12-18 describes a bearing assembly that separates the rotating section and the upper section.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend, Fox, Hall, and Lindskog to incorporate the teachings of Deering to teach a bearing to rotate the 

Regarding Claim 19:
Deering teaches:
The actuated sensor system of claim 18, wherein a bearing rotation axis is aligned parallel with the rotation axis, and the bearing is configured to enable the support portion of the mount to pivot relative to the offset portion during rotation.  Column 10, lines 12-18 describes a bearing assembly that separates the rotating section and the upper section.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Hall and Lindskog.
Regarding Claim 20:
Gassend discloses:
rotating the mount about the rotation axis to cause the sensor axis to precess about the rotation axis at the inclination angle.  Paragraph [0071] describes that a rotating platform can move independently from the sensor.  Therefore, the mount rotation axis can precess the sensor axis.  Paragraph [0088] and figure 2A.  This section discloses that camera ring 208 can have indentations to support the camera at different mounting positions, such as angle and orientation.
the mount being configured to support a sensor that is a spinning LIDAR and that spins about a sensor axis oriented relative to the rotation axis by an inclination angle.  Paragraph [0019] describes an axis of rotation of the LIDAR sensor.  Paragraph [0072] discloses that in order to rotate the platform actuators are needed.  Figure 2A shows a sensor that can be rotated at a different angle in regards to the mount.
Gassend does not disclose an encoder and to generate transformed sensor data based on a rotation angle and inclination angle.
Hall teaches:
acquiring, from an encoder of an actuator, a mount rotation angle corresponding to rotation of the mount about a rotation axis.  Column 5, lines 39 – 44 describes an encoder that provides the rotational position of a brush motor.  As the motor rotates the mount, the encoder provides the mount rotation angle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Hall to add an encoder to actuator.  One would have been motivated to do so because an encoder provides positional feedback on where the actuator is when moving.
Gassend and Hall do not teach generating transformed sensor data based on a rotation angle and inclination angle.
Lindskog teaches:
A method to generate transformed sensor data, comprising.  olumn 8, lines 47 – 59 describe a controller that processes the signal to determine distances of objects in various directions.  As mentioned earlier the lasers have a mount rotation angle 
acquiring, from a data packet generated by the sensor, uncompensated sensor information.  Column 4, lines 38 – 47 describe that the sensors send data collected to a LIDAR controller.  Data from sensors is always sent via data packets and therefore meets the claims.
transforming the uncompensated sensor information into transformed sensor data based on the mount rotation angle and a sensor offset corresponding to a distance along the sensor axis from a sensor receiver to an intersection of the rotation axis and the sensor axis.  Column 8, lines 47 – 59 describe a controller that processes the signal to determine distances of objects in various directions.  As mentioned earlier the lasers have a mount rotation angle and inclination angle.  Therefore, the controller must transform the sensor information based on these aspects.

generating composite sensor output based on the transformed sensor data, wherein the composite sensor output includes a composite resolution greater than an uncompensated native resolution of the sensor.  Column 4, lines 48 – 65 describe that the angle of the lasers can be changed, adjusting the spacing of the horizontal set of images.  The spacing corresponds to the resolution of the image.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend to incorporate the teachings of Lindskog to generate transformed sensor data based on a rotation angle and inclination angle.  One would have been motivated to do so because in .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Hall, Lindskog, and Wikipedia (https://en.wikipedia.org/wiki/Rotation_formalisms_in_three_dimensions, hereinafter Wikipedia).
Regarding Claim 21:
Wikipedia discloses:
The method of claim 19, further comprising transforming the uncompensated sensor information based on matrix multiplication of the uncompensated sensor information with a first matrix representing an offset transformation of sensor coordinates, a second matrix representing an inclination transformation of sensor coordinates, and a third matrix representing a rotation transformation of sensor coordinates, to generate the transformed sensor data.  The equations shown in the specification are met by the discussion of euler angles in the article.  They are common equations used to transform a matrix and therefore meet the claim.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gassend, Hall, and Lindskog to incorporate the teachings of Wikipedia to teach the transformation equations above.  One would have been motivated to do so because these equations are the fundamental equations used to transform data from one 3D set to another.

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the mount is configured to provide the inclination angle greater than or equal to half the beam divergence angle.  The prior art of record fails to neither disclose nor sufficiently suggest this feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent prior art includes Nabbe (US Patent No: 10,739,441 B2), Ziemkowski (US Patent No: 9,588,252 B2), and Martin (9,628,688 B2).
Nabbe discusses a LIDAR system that uses a rotatable mirror controlled by a motor.
Ziemkowski discusses a laser system that automatically aligns and calibrates itself to scan over a determined sensor area.  The laser system is able to pivot in two dimensions using a two-axis gimbal.
Martin discusses a security camera that rotates using a two-axis gimbal and provides image processing for de-warping or rotating a raw image.
Examiners Note: Claims 14 and 15 are rejected using KSR rationale e, “obvious to try” because according to the claims, there are only two options, either the mount and sensor finish rotating concurrently or they don’t.  To amend these claims, perhaps provide a reason for why this is important and be more specific about the rotation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665